The judgment of the court was announced in an opinion by
STERN, P.J.A.D.
Plaintiff appeals from a judgment of the Family Part entered on September 18, 1998 which denied her request for joint legal custody of J.B. and J.M.B, “terminated” her visitation with the children and “eease[d] immediately” “all further contact between the plaintiff and the children of defendant.” We denied a stay but accelerated the appeal.
Before us plaintiff V.C. argues that the denial of joint custody and visitation “where it is indisputable that [she] was a psychological parent of J.M.B. and J.B. was reversible error,” that the denial of both was “contrary to the children’s best interest” and that “the court erred in not finding that it is in the best interest of the children for [her] to be granted parental rights and that [defen*106dant] M.J.B. should be estopped from denying V.C. these rights.” For the reasons stated in this opinion and Judge Braithwaite’s opinion, we affirm the judgment denying plaintiffs application for joint custody. For the reasons stated in this opinion and the opinion of Judge Weeker, we reverse the order denying her request for visitation.
I.
Plaintiff and defendant are women who maintained a lesbian relationship lasting almost four years. The critical facts were well stated by the trial judge:1
The plaintiff, V.C., and defendant, M. J.B., first met during .1992, and began to date on July 4, 1993. Five days later, on July 9th, M.J.B. began to see fertility doctor, Patricia Hughes, for the purpose of becoming pregnant through artificial insemination. In preparation for this first appointment, M.J.B. had to record her body temperature for eight to nine months prior, so as to enable Dr. Hughes to track her ovulation schedule. Later, in September 1993, V.C. became aware of M.J.B.’s visits to Dr. Hughes and her decision to have a baby via artificial insemination. '
As part of the preparation for becoming artificially inseminated, a sperm donor had to be selected. According to V.C., the decision about the sperm donor had been a private one made by herself and M.J.B. However, testimony in court indicated M.J.B. had discussed this decision with almost everyone she came in contact with during the time. Additionally, the testimony portrayed M.J.B. as having been the one to make the final decision about which sperm donor to use.
Between November 1993 and February 1994, M.J.B. went through several Intrauterine Insemination procedures, and, on February 7, 1994, M.J.B. was informed she was pregnant. During M.J.B.’s pregnancy, both M.J.B. and V.C. prepared for the birth of the twins, J.A.B. and J.M.B. The parties moved from • M.J.B.’s apartment, where they had been living together since December 1993, into a larger apartment which would be able to accommodate all four of them. V.C. and M.J.B. also prepared wills, powers of attorney, named each other as the beneficiary for them respective life insurance policies and opened a joint checking account for their household expenses. The parties also decided to have the children call M.J.B. “Mommy” and V.C. “Meema.”
V.C. was very involved during M.J.B.’s pregnancy. V.C. attended all Lamaze classes with M.J.B. and was present in the delivery room when the children were *107bom on September 29, 1994. After the children’s birth, M.J.B. took three months maternity leave, and V.C. took three weeks vacation time.
The decision about which pediatrician and day care to use were researched and made by M.J.B. but, in each instance, M.J.B. brought V.C. to visit the place she had selected. Also, M.J.B. listed V.C. as the “other mother” on the children’s pediatrician and day care registration forms.
In February 1995, V.C. and M.J.B. jointly purchased a house and, later that year, the two were “married” in a commitment ceremony. The children were present at the ceremony and, at the conclusion of the ceremony, V.C., M.J.B. and the children were blessed as a family. At some point, the parties also opened savings accounts for each of the children and named V.C. as the custodian for one account and M.J.B. the custodian for the other. After the children were born, the parties talked about V.C. adopting the children, but were advised to wait until the children were older. In June 1996, the parties went to see an attorney regarding V.C. adopting the children. During this meeting, M.J.B. gave the attorney a two thousand dollar retainer and the parties were instmcted to get letters from friends and family indicating V.C., M.J.B., and the two children functioned as a family. Neither party actively pursued getting the letters or proceeding with the adoption.
Two months later, in August 1996, M.J.B. ended her relationship with V.C. From August until November 1996, the parties took turns living in the house with the children. By December V.C. had moved out, but spent approximately every other weekend with the children. During this time V.C. contributed money towards the children’s expenses. In May 1997, M.J.B. left the children with V.C. for two weeks while M.J.B. was away on business. At some point on or around this time, M.J.B. stopped accepting money from V.C. for the children.
Since the dissolution of the relationship between the parties, both women have become involved with new partners. M.J.B. and the children presently live with M.J.B.’s new partner, and V.C. is currently living with her new partner.
The trial judge also carefully detailed additional testimony of the fact witnesses offered by the respective parties:
During the trial, V.C. asserted she and M.J.B. had jointly decided to have the children. V.C. testified she and M.J.B., as a couple, decided which sperm donor to use and later what the children should be named. V.C. presented cards and letters given to her by M.J.B. during their relationship which referred to V.C. as a mother to the children and the four of them as a family. V.C. also testified she and M.J.B. were co-parents and each of them had an equal share of parenting responsibilities. According to V.C., both parties were involved in all aspects of decision-making regarding the children. Also, V.C. testified she and M.J.B. had discussed changing the children’s last name to a hyphenated form of both women’s names, and planned for V.C. to adopt the children. According to V.C., even after the parties separated, M.J.B. had indicated she was still willing to go forth with the adoption.
V.C.’s mother, [S.D.], corroborated much of V.C.’s testimony. Ms. [D.] testified M.J.B. had told her both parties would be co-parents to the children. According to Ms. [DJ, M.J.B. had said she (M.J.B.) and V.C. jointly made the decision to have the children and the children would belong to both parties. Additionally, Ms. [D.] *108testified M.J.B. and V.C. undertook equal parenting roles and functioned as a family after the children were bom. Ms. [D.] also said the children referred to her as “Grandma” and were very attached to V.C.’s family.
[L.MJ also testified on behalf of V.C. Ms. [M.] indicated she had known and worked with M.J.B. for many years prior to having met V.C. Ms. [M.] testified to having spent time with the parties before, during and after M.J.B.’s pregnancy and the subsequent birth of the children. She remembered having regarded both M.J.B. and V.C. as equal parents to the children while the parties were together. According to Ms. [MJ, after the parties separated, M.J.B. told her she (M.J.B.) planned to maintain the relationship between the children and V.C.
[D.B.], who also worked with M.J.B., testified for V.C. According to Ms. [B.], M.J.B. indicated she (M.J.B.) intended to maintain the relationship between the children and V.C. so long as V.C. continued to contribute money toward the children’s expenses. Ms. [B.] also remembered having heard V.C. refer to herself as a parent to the children, and maintained she too viewed V.C. as being the children’s co-parent.
M.J.B. testified to having encouraged a loving relationship between V.C. and the children, but denied having made the decision to get pregnant with V.C. According to M.J.B., she had planned to be artificially inseminated since the late 1980’s, and had already decided to go ahead with it prior to becoming involved with V.C. She acknowledged having talked to V.C. about the sperm donor and the children’s names, but said she also talked about those decisions with almost everyone she came in contact with during the time she was making those decisions. M.J.B. was adamant about having made all final decisions regarding the children.
M.J.B. remembered having thought of the children as theirs (M.J.B.’s and V.C.’s) at times, but at other times thought of the children as hers alone. M.J.B. did acknowledge having thought of the four of them as a family while the relationship was intact. According to M.J.B., V.C. spent a lot of time and assumed a great deal of responsibility with the children, but added V.C. was more her helper than a co-parent. When asked about the potential adoption of the children by V.C., M.J.B. said she had considered it and had consulted an attorney with V.C. about it, but in the end, decided she was not comfortable with V.C. adopting her children. M.J.B. acknowledged the loving relationship the children have with V.C., but also maintained she did not want the children to continue this relationship with V.C. M.J.B. said she, the children and her new partner were a family now.
[A.R.] testified on behalf of M.J.B. Ms. [R.] confirmed M.J.B. had been interested in becoming artificiality] inseminated for years prior to having met V.C. Ms. [RJ remembered M.J.B. having decided to proceed with the artificial insemination process prior to the commencement of M.J.B.’s relationship with V.C. Ms. [RJ did not remember whether she had ever heard V.C. refer to herself as a parent to the children, but did acknowledge V.C. having played an important role in the children’s lives when the parties were together. However, according to Ms. [RJ, V.C. would usually only share in the household responsibilities when M.J.B. would ask her to, and not usually upon her own initiative.
[M.I.] also testified on M.J.B.’s behalf. Ms. [I.] testified to having known M.J.B. prior to meeting V.C. She recalled conversations she had had with M.J.B. about *109M.J.B. becoming pregnant via artificial insemination years before M.J.B. and V.C. became involved. Ms. [I.] did not recall ever having heard V.C. refer to herself as a parent to the twins either before or after their birth, and did not know of M.J.B. having regarded V.C. as a co-parent to the children.
Before reaching his conclusion, the trial judge also set forth the expert testimony admitted into evidence:
Both parties had expert witnesses testily on their behalf. Dr. Allwyn J. Levine testified on behalf of the plaintiff, and Dr. David Brodzinsky testified for the defense. Both experts came to very similar conclusions after having examined both women and the two children. Each expert examined V.C. and M.J.B. individually and with the children as well as having interviewed the children individually.
After conducting his examination, Dr. Levine concluded both children view V.C. as a maternal figure and V.C. views the children as her own. Dr. Levine compared the relationship between V.C. and M.J.B. to a heterosexual marriage and said the children would be affected by the loss of V.C. in the same way children would be impacted if denied access to one parent after a divorce. He emphasized the benefit the children received and would continue to receive via the' bonded relationship with V.C. Dr. Levine also testified as to the potential impact to the children’s self-esteem by feelings of abandonment if they lost V.C. as a maternal figure. However, because the children are only three and a half and have lived apart from V.C. since they were two, Dr. Levine felt, the children would, if necessary, probably recover from the loss of V.C. Dr. Levine also acknowledge!!!] the animosity between V.C. and M.J.B. as potentially detrimental to the children, but suggested counseling as a possible solution to improving relations between the parties.
Similarly, Dr. Brodzinsky found a bonded relationship to exist between V.C. and the children, which has been beneficial to the children. During his interviews with the children, they said they regarded V.C. as being a part of their family, which Dr. Brodzinsky said was normal for children of their age to express about a person with whom they have spent such a considerable amount of time. Dr. Brodzinsky felt the children may stop viewing V.C. as being a family member as they get older and learn more about biological relationships. Dr. Brodzinsky agreed it would be ideal for the children to maintain the bonded relationship with V.C., but feared the children would continue to be caught in the middle given the animosity between the parties. Dr. Brodzinsky agreed with Dr. Levine about the short-term distress the children would probably feel at the loss of V.C., but also felt the children would likely recover without any permanent damage. Dr. Brodzinsky disagreed with Dr. Levine about how the relationship between V.C. and M.J.B. should be viewed. Dr. Brodzinsky felt the loss of V.C. was not comparable to the loss of a parent in a heterosexual divorce because, in a heterosexual relationship, society would reinforce the expectation for a relationship to continue between a child and parent post-divorce, whereas no similar expectation would exist for the relationship between V.C. and the children.
Dr. Levine testified that “because the children were basically parented from birth” by plaintiff and defendant “until they physi*110cally separated,” the children “see them as inter-changeable maternal mothering objects” and “have established a maternal bond with both of the women.” With regard to the animosity between the parties,2 Dr. Levine testified that the party who cannot set aside her anger towards a former spouse or lover should obtain counseling or therapy as opposed to depriving the children of the relationship with a parent. Dr. Brodzinsky indicated that continued animosity between the parties would negatively impact on the children, but also noted that counseling or therapy would help reduce the animosity. Neither expert suggested denying visitation to a parent based on animosity between the parties. Dr. Brodzinsky indicated that “I have seldom worked in a divorce situation where there isn’t some ability to reduce animosity.” He testified that “[t]he ideal situation is that Miss B is allowed to get on with her life as she wants, but to the extent possible that ... these children be able at times to have some contact with Miss C who’s important to them.” His recommendation was “[ajssuming reasonable relationships between the adults at least reasonably amicable, that [the children] would probably benefit from ongoing contact as they would with any person with whom they have a good solid relationship that can nurture them.”
II.
The trial judge denied plaintiffs application for custody, concluding that “while there is evidence in the present case of the plaintiff enjoying a bonded relationship with the children, the plaintiff has failed to establish the relationship to have risen to the level of in loco parentis.” He wrote:
The decision to have the children was clearly the defendant’s rather than a joint decision by both parties. At the time V.C. and M.J.B. first began to date, *111defendant had not only made an appointment with a doctor to begin the artificial insemination process, but had collected at least eight months worth of information so as to enable the doctor to track her ovulation pattern. Additionally, testimony from the defendant and other witnesses confirmed the medical evidence of the defendant’s intention to undergo artificial insemination prior to the beginning of her relationship with the plaintiff.
Both experts testified as to the strong bonded relationship between the plaintiff and the children, but this relationship was not proven to go so far as to establish the plaintiff as a “psychological parent” to the children. Both reports indicate the children view the defendant’s new partner as similar to the plaintiff and neither report has either child independently identifying the plaintiff as their mother when asked who their mother is. Given the level of importance surrounding the issue of custody of children, and the lack of definitive evidence, this Court is unwilling to impute a relationship of psychological parent upon the plaintiff. The present case lacks the kind of clear parental relationship between the plaintiff and the children which was present in other eases where a claim of psychological parent was successfully argued. See Matter of the Guardianship of J.C., J.C., J.M.C., Minors, 129 N.J. 1, 608 A.2d 1312 (1992); Hoy v. Willis, 165 N.J.Super. 265, 398 A.2d 109 (App.Div.1978); AS. v. B.S., 139 N.J.Super. 366, 354 A.2d 100 (Ch.Div.1976).
Because the plaintiff failed to prove she stood in loco parentis and, functioned as a psychological parent to the children, this Court cannot proceed to analyze the present custody case under the best interest test. Absent a showing of plaintiff having acted in loco parentis, the Court would only be able to consider the plaintiffs petition for custody if the plaintiff was able [to] prove the defendant to be an unfit parent. As this has not been alleged, nor is there any evidence to substantiate such a claim, the plaintiffs motion for joint legal custody must be denied.
The trial judge also denied plaintiff the privilege of visitation because an in loco parentis relationship with a stepchild “terminate[s] once the relationship between the adults is ended.” Under the test adopted by the Wisconsin Supreme Court in Custody of H.S.H.-K., 193 Wis.2d 649, 533 N.W.2d 419 (1995), the trial judge found plaintiff had established a “bonded,” but not a “parental,” relationship and had not “assumed obligations of parenthood,” and concluded, in any event, that because of the “animosity” caused by defendant3 and the fact that “defendant resents the plaintiffs presence in her life and this attitude is inevitably passed along to the children,” visitation is not in “the best interest” of the children. *112We disagree with the trial judge’s conclusion that this “bonded relationship with the children ... [does not rise] to the level of in loco parentis.”4 Accordingly, the critical issue to be decided is whether the granting of joint custody or visitation is in the “best interests” of the children. In so deciding, we recognize that here plaintiff seeks neither physical custody nor sole legal custody and that defendant questions plaintiffs entitlement to enjoy any parental rights. In determining the issues before us, we also indicate our view that this is a subject which warrants legislative review and consideration. However, we must resolve the dispute at hand in light of the present statutes and existing case law. We do not write on a clean slate.
III.
N.J.S.A. 9:2-3 provides:
[w]hen the parents of a minor child live separately, or are about to do so, the Superior Court, in an action brought by either parent, shall have the same power to make judgments or orders concerning care, custody, education and maintenance as concerning a child whose parents are divorced____(emphasis added.)
N.J.S.A. 9:2-4 further provides, in part, that:
[t]he Legislature finds and declares that it is in the public policy of this State to assure minor children of frequent and continuing contact with both parents after the parents have separated or dissolved their marriage and that it is in the public interest to encourage parents to share the rights and responsibilities of child rearing in order to effect this policy.
In any proceeding involving the custody of a minor child, the rights of both parents shall be equal ... (emphasis added.)
The statute defines “parent,” “when not otherwise described by the context,” to mean a “natural parent or parent by previous adoption.” N.J.S.A. 9:2 — 13(f). In dealing with similar issues of custody and visitation of artificially inseminated children sought by a former lesbian partner of the natural mother, the California *113Court of Appeals interpreted its Uniform Parentage Act by stating:
[Expanding the definition of a ‘parent’ in the manner advocated by the appellant could expose other natural parents to litigation brought by child-care providers of long standing, relatives, successive sets of stepparents or other close friends of the family. No matter how narrowly we might attempt to draft the definition, the fact remains that the status of individuals claiming to be parents would have to be litigated and resolution of these claims would turn on elusive factual determinations of the intent of the natural mother, the perceptions of the children, and the course of conduct of the party claiming parental status. By deferring to the Legislature in matters involving complex social and policy ramifications far beyond the facts of the particular case, we are not telling the parties that the issues they raise are unworthy of legal recognition. To the contrary, we intend only to illustrate the limitations of the courts in fashioning a comprehensive solution to such a complex and socially significant issue.
[Nancy S. v. Michele G., 228 Cal.App.3d 831, 841, 279 Cal.Rptr. 212, 219 (Ct.App.1991).]
See also West v. Superior Court, 59 Cal.App. 4th 302, 69 Cal.Rptr.2d 160 (1997) (denying custody and visitation); In re Custody of H.S.H.-K, 193 Wis.2d 649, 533 N.W.2d 419 (denying custody), cert. denied, Knott v. Holtzman, 516 U.S. 975, 116 S.Ct. 475, 133 L.Ed.2d 404 (1995).
In New Jersey we have nevertheless recognized that
[w]hen social mores change, governing statutes must be interpreted to allow for those changes in a manner that does not frustrate the purposes behind their enactment. To deny the children of same-sex partners, as a class, the security of a legally recognized relationship with their second parent serves no legitimate state interest.
[Adoption of Two Children by H.N.R., 285 N.J.Super. 1, 10, 666 A.2d 535 (App.Div.1995), quoting Adoptions of B.L.V.B. and E.L.V.B., 160 Vt. 368, 628 A.2d 1271, 1275 (1993).]
Generally a third party who is seeking custody of a child not related to the third party biologically or by adoption must show that the natural or adoptive parent is unfit in order to be awarded custody. Zack v. Fiebert, 235 N.J.Super. 424, 432, 563 A.2d 58 (App.Div.1989); E.T. v. L.P., 185 N.J.Super. 77, 84, 447 A.2d 572 (App.Div.1982). Requiring that a third party show that the natural or adoptive parent is unfit protects the natural or adoptive parent’s right to the custody, care and nurturing of their children. Zack v. Fiebert, supra, 235 N.J.Super. at 432, 563 A.2d *11458; Matter of D.T., 200 N.J.Super. 171, 175-76, 491 A.2d 7 (App.Div.1985). See also Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 1394-95, 71 L.Ed.2d 599 (1982) (recognizing “[t]he fundamental liberty interest of natural parents”). In Zack Judge Long explained:
[t]here is no single standard applicable in every third party custody ease; the standard to be applied depends upon the status of the third party vis a vis the natural parent and the child.
... Thus, normally, when a third party seeks custody as against a natural parent, the standard should be ... unfitness____
However, where, as a preliminary matter, the third party is able to show that he or she stands in the shoes of a parent to the child and thus in parity with the natural parent, he or she should be accorded the status of a natural parent in determining the standard to be applied to the quest for custody. In such circumstances, the best interests test should apply.
[Zack, supra, 235 N.J.Super. at 432, 563 A.2d 58 (citations omitted).]
This two-step approach works well for third party custody and visitation claims. It permits those individuals who do have a true parent-type relationship with a child to show that their continued role in the child’s life would be in the best interests of the child.5
As Zack notes, “the standard to be applied depends on the status of the third party,” and New Jersey courts have granted custody to third parties even when the legal or biological parent was not unfit.
In Hoy v. Willis, 165 N.J.Super. 265, 398 A.2d 109 (App.Div.1978), the foster mother had custody and functioned as a psychological parent to the child for approximately four years after a voluntary placement, and the expert testified as to the bonded relationship between the child and the foster mother. We therefore held that the best interests test should apply, and the order *115returning the child to his biological mother was vacated.6 In Todd v. Sheridan, 268 N.J.Super. 387, 633 A.2d 1009 (App.Div.1993), we also applied a best interests test because the maternal grandparents, who sought custody after the mother’s death, were the primary caretakers of the child, were bonded to her and, according to one expert, functioned as the child’s psychological parents. We, therefore, reversed the Chancery Division’s award of custody to the father. In Palermo v. Palermo, 164 N.J.Super. 492, 497, 397 A.2d 349 (App.Div.1978), where custody was awarded to the child’s stepmother, the former wife of the natural father, we noted that New Jersey courts have not “hesitat[ed] to award custody to someone other than a natural parent when the best interests of the child so dictate, even in one case where the natural mother was no longer found to be unfit.” See also S. v. H.M., 111 N.J.Super. 553, 270 A.2d 48 (App.Div.1970); S.M. v. S.J., 143 N.J.Super. 379, 363 A.2d 353 (Ch.Div.1976). We similarly conclude that “unfitness” is not the proper test here. Compare Matter of D.T., supra, 200 N.J.Super. at 171, 491 A.2d 7, applying an unfitness standard where the grandparents seeking custody did not allege that they were the child’s psychological parents, the child had lived with them for less than one year, and the grandparents could not show why the father should be deprived of custody. See also E.T. v. L.P., supra, 185 N.J.Super. at 81-84, 447 A.2d 572.
N.J.S.A. 9:2-4 provides in pertinent part:
In making an award of custody, the court shall consider but not be limited to the following factors: the parents’ ability to agree, communicate and cooperate in matters relating to the child; the parents’ willingness to accept custody and any history of unwillingness to allow parenting time not based on substantiated abuse; the interaction and relationship of the child with its parents and siblings; the history of domestic violence, if any; the safety of the child and the safety of either parent from physical abuse by the other parent; the preference of the child when of sufficient age and capacity to reason so as to form an intelligent decision; the needs of the child; the stability of the home environment offered; the quality and *116continuity of the child’s education; the fitness of the parents; the geographical proximity of the parents’ homes; the extent and quality of time spent with the child prior to or subsequent to the separation; the parents’ employment responsibilities; and the age and number of the children. A parent shall not be deemed unfit unless the parent’s] conduct has a substantial adverse effect on the child.
We cannot ignore the statute in applying the Zack test. Zack recognizes that a “psychological parent” is different than any other third party seeking custody and does not need to prove “unfitness” of the natural parent. Zack, supra, 235 N.J.Super. at 432-33, 563 A.2d 58. However, in applying the “best’interests” test when a “psychological parent” seeks custody, deference must still be given to the statute’s definition of parent and to the statutory policy. The statute refers to “parents,” and the “natural bond of blood [as well as] affection,” E.T. v. L.P., supra, 185 N.J.Super. at 84, 447 A.2d 572 (quoting In re Mrs. M., 74 N.J.Super 178, 183, 181 A.2d 14 (App.Div.1962)), is a significant factor in deciding custody, cf. In the Matter of Baby M., 109 N.J. 396, 537 A.2d 1227 (1988). See also Matter of D.T., supra, 200 N.J.Super. at 175, 491 A.2d 7 (which recognized “the strong presumption in favor of the natural parent’s right of custody of his or her own child”).
Judge Weeker would remand for a new hearing on custody at which the parties would be guided by the “best interests” standard. I disagree. The record, including expert testimony, was fully developed before the trial judge announced the governing standard as he understood it. Neither party suggests she has anything further to offer and neither contends that a guardian ad litem or attorney for the children should have been appointed. See R. 5:8A, 5:8B.
The parties have been through a great deal as a result of this emotional litigation. They do not seek any more hearings on the issue of custody, and (without speculating on what this trial judge might do in light of his prior opinion)7 I believe the record now warrants the determination that the “best interests” of the chil*117dren require denial of the application for joint custody. Cf. Karins v. City of Atlantic City, 152 N.J. 532, 540-41, 706 A.2d 706 (1998); Bressman v. Gash, 131 N.J. 517, 528-29, 621 A.2d 476 (1993); R. 2:10-5.8
Given the fundamental differences between custody and visitation, the statutory definition of “parent” and the factors developed by our statute and case law regarding the issue of custody, we affirm the trial judge’s denial of plaintiffs petition for joint legal custody.
IV.
New Jersey does not limit the privilege of visitation to natural or adoptive parents. The Legislature has, by statute, authorized the granting of visitation to others. See N.J.S.A. 9:2-7.1. Independently, visitation has been granted “under general principles of equity.” Klipstein v. Zalewski, 230 N.J.Super. 567, 569, 553 A.2d 1384 (Ch.Div.1988). In fact, before us defendant does not assert that visitation (or custody) can only be granted if there is statutory authorization therefor. See, e.g., D.T., supra, (granting visitation to grandparents (before statute authorizing it) even though natural father was given custody).
In Custody of H.S.H-K., 193 Wis.2d 649, 533 N.W.2d 419, 421 (1995), a majority of the Wisconsin Supreme Court held that Wisconsin’s visitation statute dealing with judgments relating to natural parents was not designed to “be the exclusive means of obtaining court-ordered visitation, or [to] supplant or preempt the court’s long recognized equitable power to protect the best interest of a child by ordering visitation under circumstances not included in the statute.” The majority concluded that visitation could be awarded “in a child’s best interest if the petitioner first *118proves that he or she has a parent-like relationship with the child and that a significant triggering event justifies state intervention in the child’s relationship with a biological or adoptive parent.” 533 N.W.2d at 421. “To establish a significant triggering event justifying state intervention in the child’s relationship with a biological or adoptive parent,” the petitioner was required to “prove that this parent has interfered substantially with the petitioner’s parent-like relationship with the child, and that the petitioner sought court ordered visitation, within a reasonable time after the parent’s interference.” It is undisputed that defendant has interfered with plaintiffs visitation with the children in this case and that V.C. sought judicial relief expeditiously.
The H.S.H.-K. majority articulated four factors which must be demonstrated to establish a true parent-type relationship, thereby entitling a third party to visitation:
To demonstrate the existence of the petitioner’s parent-like relationship with the child, the petitioner must prove four elements: (1) that the biological or adoptive parent consented to, and fostered, the petitioner’s formation and establishment of a parent-like relationship with the child; (2) that the petitioner and the child lived together in the same household; (3) that the petitioner assumed obligations of parenthood by taking significant responsibility for the child’s care, education and development, including contributing towards the child’s support, without expectation of financial compensation [a petitioner’s contribution to a child’s support need not be monetary]; and (4) that the petitioner has been in a parental role for a length of time sufficient to have established with the child a bonded, dependent relationship parental in nature.
[533 N.W.2d at 421 (one footnote omitted and one footnote placed in body).]
We apply the Wisconsin H.S.H.-K. test to evaluate whether visitation should be considered in the best interests of a child when there is no express statutory authorization. That is to say when a “parent-type relationship” exists and it is in the best interests of the child, visitation should be awarded. And in this context the issue of animosity between the parties should be evaluated as in any case involving visitation. Defendant cannot deprive plaintiff or the twins of visitation because of defendant’s feelings towards plaintiff. Moreover, supervised visitation or some court-ordered exchange procedure can be developed where necessary.
*119Even under the trial judge’s fact-finding and irrespective of whether defendant planned to have a child before meeting plaintiff, the record reflects that plaintiff was treated as a co-parent by defendant, at least for certain purposes; that plaintiff, defendant and the twins lived together as a family for about two years; that plaintiff acted as a parent towards the twins and that they bonded with her as a parent. There is no dispute that when the children were born defendant sent plaintiff a card “on the birth of our child” and stating that “[bjeing a family and being mothers together to our children means more to me than you may ever know.” Thereafter, the parties and children participated in a “commitment ceremony,” and plaintiff was listed as the “other mother” on the day care registration. Even defendant’s expert thought plaintiff had become a psychological parent. Under these facts, therefore, plaintiff had a “parent-type relationship” with the children (H.S.H.-K) and “stood in the shoes of a parent” (Zack) warranting visitation “in the best interests” of the children.
In looking at the best interests of the children, both experts found that they would benefit from continued contact with plaintiff. Both parties spent extensive time with the children from the time of their birth until the separation. Plaintiff was actively involved in caring for the children and formed a bonded relationship with them. The children also bonded with her. Contrary to the trial judge’s suggestion, even defendant’s expert, Dr. Brodzinsky, testified that plaintiff “has been an important attachment figure” to the twins and answered “absolutely” when asked if it “would be fair to say that she is essentially a psychological parent to them.” Subsequent to the separation, plaintiff continued to spend as much time with the children as defendant would allow. The parties’ decision to separate and defendant’s election to live with another woman cannot be a basis for depriving the children of continued visitation with plaintiff.
V.
We affirm the judgment denying the petition for joint custody. We reverse the judgment denying visitation and remand for *120further proceedings to establish a visitation schedule within thirty-days.9

 There were some significant differences and some essential agreement in the testimony of the parties as to the role of V.C. in the various decisions regarding the children and their care.


 MJ.B. alleges that there is animosity between the parties, and refers to an incident which occurred during the court ordered visitation. Defendant has moved to supplement the record by reference to that event and others. We now deny the motion since the parties will have an opportunity to address the subject on remand.


 The judge wrote "although the plaintiff maintains she harbors no grudges or animosity for the defendant, the same cannot be said for the defendant towards the plaintiff.”


 For this reason we do not have to address the judge's conclusion that an in loco parentis relationship "terminated] once the relationship between the adults is ended." Compare Palermo v. Palermo, 164 N.J.Super. 492, 397 A.2d 349 (App.Div.1978).


 The parties both contend that their homosexual status should not affect the test and that this case should be decided as if plaintiff were an unmarried male lover who had a relationship with defendant. However, the parties can find no New Jersey case which deals with the issues involving those circumstances. But see Klipstein v. Zalewski, 230 N.J.Super. 567, 553 A.2d 1384 (Ch.Div.1988) (regarding visitation). See also, e.g., Van v. Zahorik, 227 Mich.App. 90, 575 N.W.2d 566 (1997), appeal granted, 458 Mich. 865, 582 N.W.2d 836 (1998).


 The foster mother was a paternal aunt who was given custody after the Division of Youth and Family Services obtained "temporary custody" pursuant to N.J.S.A. 30:4C-12.


 I see no reason to remove this judge from the case.


 I recognize that our scope of review would be limited if credibility issues were involved and the trial judge made the initial determination of best interests. Rova Farms Resort Inc. v. Investors Ins. Co., 65 N.J. 474, 483-84, 323 A.2d 495 (1974); Matter of D.T., supra, 200 N.J.Super. at 175, 491 A.2d 7.


 There are various issues which must be addressed on the remand including Dr. Brodzinsky's concern about plaintiff's relations with a person named "Chris.”